DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning an a computer based method (i.e., a process) in claims 1, 3-8, 10-17, and a system for game play funding (i.e., a machine) in claims 18-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
underlined claim elements:
1.    A computer-based method, the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices, cause the one or more computing devices to perform the method comprising:
associating in computer memory of the one or more computing devices, a financial account of a player maintained by a financial institution with a player identifier of a gaming environment, wherein the financial account holds a balance of funds maintained by a host computing system of the financial institution on a bank card network, wherein funds held in the financial account are usable for open-loop payment transactions at any of a plurality of merchants associated with the bank card network, wherein the player identifier is a casino-issued unique identifier tied to a loyalty program associated with the gaming environment, and wherein the financial account is identifiable by an account number;
receiving, by the one or more computing devices from a casino computing system  of the gaming environment, a funding instruction comprising the player identifier of the player and does not comprise the account number, wherein the player identifier is provided by the player to a gaming device of the gaming environment, wherein the funding instruction and the player identifier is associated with a gaming account associated with the gaming device, the gaming account having a balance maintained by the casino computing system of the gaming environment, wherein the casino computing system is separate and different from the host computing system of the financial 
identifying, by any of the one or more computing devices and based at least partially on the association of the financial account and the player identifier the financial account of the player maintained by the host computing system of the financial institution on the bank card network;
instructing, by any of the one or more computing devices, via closed communications with the host computing system of the financial institution the host computing system to decrease the balance of the open-loop stored value account based on an amount of funds identified in the funding instruction; and
instructing, by any of the one or more computing devices via closed communications with the casino computing system, the casino computing system to increase the balance of the gaming account maintained by the casino computing system of the gaming environment.  

The claim elements underlined above, recite Certain Methods of Organizing Human Activity including fundamental economic principles or practices including book keeping and managing personal behavior or relationships including following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception 
With respect to the above the claimed invention is not integrated into a practical application because it does meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on computing device(s), computing systems,  a table game, a gaming device, a kiosk, a payment/bankcard network, a customer management system, processor(s), a memory, network and a computer readable medium it is not directed to a particular machine because the hardware elements are not linked to a specific machine and would reasonable include other devices such as generic computers, cash registers, automated teller machines, slot machines and the like.  Accordingly the claims fail to identify a practical application of the identified judicial exception and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0040], [0043], [0048], [0064], [0073], [0081]-[0083]).  In particular the applicant’s specification 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-8, and 10-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed January 18th, 2022 have been fully considered but they are fully not persuasive. 

Additionally, the applicant presents that the transmission of cashless transactions without an account number in the transaction message is an improvement in technology because it reduces the amount of information that is communicated that can reduce latency, increase throughput and reduce the risk of transmission error.  The Applicant further proposes that the messaging without the inclusion of an account number allows for the transactions without requiring the transmission of sensitive information.

Responsive to the preceding the applicant’s remarks do not identify what corresponding portion(s) of the applicant’s specification describes the proposed technical problem and related technical solution.  Review of the applicant’s specification, similarly does not clearly reflect proposed improvement in technology including the proposed technical problem and corresponding solutions as presently argued.  With regards to the preceding, MPEP §2106.05(a) notes that where the specification fails to support the presence of an improvement in technology in a manner that such would be readily apparent to 
Additionally, proposed specific advantages of reduce latency, increase throughput and reduce the risk of transmission error and reduced transmission of sensitive information describe the specific abstract information exchanged but not to the functional ability of the underlying technology to exchange information.  As previously noted, instant presented claims do not modify or improve upon the functioning of a computer conducting cashless transactions but instead merely alter the information conveyed with the individual transactions. accordingly is not an improvement in technology within the meaning of MPEP 2106.05(a) as it does not improve computer functionality.   Limitations that merely utilize computers as a tool to implement the abstract idea are not considered to be indicative of the integration of the claimed abstract idea into a practical application(See MPEP §2106.5(f)).  
Finally, it is noted that features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R. M./
Examiner, Art Unit 3715
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715